Exhibit 10.6

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
8th day of December, 2008, among the Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, INC., in its capacity as administrative
agent for the Lender Group and the Bank Product Provider (together with its
successors, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of December 8, 2008 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among SAVVIS Communications
Corporation, a Missouri corporation, as borrower (the “Borrower”), SAVVIS, Inc.,
a Delaware corporation, the lenders party thereto as “Lenders” (“Lenders”), and
Agent, the Lender Group is willing to make certain financial accommodations
available to the Borrower pursuant to the terms and conditions thereof; and

WHEREAS, as a condition to the making of financial accommodations to Borrower by
members of the Lender Group as provided for in the Credit Agreement, Grantors
have executed and delivered to Agent, for the benefit of Lender Group and the
Bank Product Provider, that certain Security Agreement dated as of June 10, 2005
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”);

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Provider, this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement and/or the Credit
Agreement.

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby grants
to Agent, for the benefit of the Lender Group and the Bank Product Provider, a
continuing first priority security interest in all of such Grantor’s right,
title and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Patent Collateral”):

(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I hereto;

(b) all reissues, continuations or extensions of the foregoing; and



--------------------------------------------------------------------------------

(c) all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future
infringement or dilution of any Patent or any Patent licensed under any
Intellectual Property License.

3. SECURITY AGREEMENT. The security interests granted pursuant to this Patent
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Provider, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

4. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantors shall give prompt notice in writing to Agent with respect to
any such new patent rights. Without limiting Grantors’ obligations under this
Section 4, Grantors hereby authorize Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new patent rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Patent Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

5. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Patent Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

SAVVIS, INC., a Delaware corporation By:  

/s/ Jeffrey H. Von Deylen

Name:  

Jeffrey H. Von Deylen

Title:  

Chief Financial Officer

ACCEPTED AND ACKNOWLEDGED BY: WELLS FARGO FOOTHILL, LLC, as Agent By:  

/s/ Nichol S. Shuart

Name:  

Nichol S. Shuart

Title:  

Vice President

Signature Page to Patent Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

TO

PATENT SECURITY AGREEMENT

Patent Registrations/Applications

 

Grantor

  

Patent

  

Application/
Registration No.

  

App/Reg Date

SAVVIS, Inc.    Shared data center disaster recovery systems and methods   
11/818,674    June 15, 2007 SAVVIS, Inc.    Policy management system and method
   12/236,436    September 23, 2008 SAVVIS, Inc.    Threat management system and
method    12/236,439    September 23, 2008

Patent Licenses

None.